 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD G. LEMKE,                                  Case No.: 20-CV-362 JLS (KSC)
12                                     Plaintiff,
                                                        ORDER DISMISSING CASE
13   v.
14   GARY D. JANDER,
15                                   Defendant.
16
17         On March 1, 2021, the Court issued an Order (“Order,” ECF No. 17) granting
18   Defendant Gary D. Jander’s motion to dismiss. The Court granted Plaintiff Richard G.
19   Lemke, proceeding pro se, thirty (30) days from March 1, 2021 to file an amended
20   pleading. Order at 9. Instead of filing an amended pleading, Plaintiff filed an appeal,
21   which the Ninth Circuit later dismissed based on lack of jurisdiction. See ECF No. 22.
22   Even excluding the time the case was on appeal, the time in which to amend has long since
23   passed, and Plaintiff has failed to comply with the Court’s Order. Thus, the Court
24   DISMISSES this action in its entirety based on Plaintiff’s failure to comply with a Court
25   ///
26   ///
27   ///
28   ///

                                                    1
                                                                              20-CV-362 JLS (KSC)
 1   Order, pursuant to Civil Local Rule 41.1.a, and for all the reasons set forth in the Court’s
 2   March 1, 2021 Order. The Clerk of the Court SHALL CLOSE the file.
 3         IT IS SO ORDERED.
 4   Dated: June 24, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                20-CV-362 JLS (KSC)
